DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Wells on September 22, 2021.

The application has been amended as follows: 
7. (Currently Amended) A system for extracting fluids, comprising: a data repository for storing: field data comprising: a first data set associated with a first field, and a second data set associated with a second field; an extraction plan associated with the first field; and a computer processor, operatively connected to the data repository, for executing: a user interface that: displays a first window comprising a first graphic representation of a first data set, displays a second window comprising a second graphic representation of a second data set, generates a third window comprising a third graphic representation based on the first graphic representation, at least one additional attribute, and a third set of attributes, and displays the third window; 
a field data analyzer that: 
detects an overlap condition by constantly monitoring a boundary of the first window and a boundary of the second window; and in response to detecting the overlap condition: processes the first data set to identify a first set of attributes of the first data set, processes the second data set to determine a second set of attributes of the second data set, Page 4 of 11Application No. 16/325,712 generates the third set of attributes based on attributes that are common to the first set of attributes and the second set of attributes[[s]], wherein the second set of attributes includes the at least one additional attribute that is not common to the first set of attributes and the third set of attributes, and 

selects, based on the third graphic representation, a wellsite operation for a wellsite.

Point of Contact


Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.


/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Tuesday, September 28, 2021